Opinion issued July 28, 2005


 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-0-05-00329-CV
____________
 
IN RE ALI JAM, Relator
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
           Relator, Ali Jam, has filed a petition for writ of mandamus complaining of Judge
Lisa Millard’s
 November 4, 2004 order, which reinstated the case below after it had been
previously dismissed. 
           We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Hanks.